Citation Nr: 0725535	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-41 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
October 2006 when the claim was denied.  The appellant 
appealed the Board's October 2006 decision to the United 
States Court of Appeals for Veterans Claims (the "Court").  
In a January 2007 order, the Court remanded the claim back to 
the Board for compliance with instructions included in a 
January 2006 Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran is claiming entitlement to service connection for 
left ear hearing loss.  Service connection for right ear 
hearing loss and tinnitus based on acoustic trauma exposure 
during active duty has already been granted.  The service 
medical records are missing and presumed destroyed in a fire.  
The veteran has consistently reported that he experienced 
some hearing loss in his left ear prior to active duty 
service when he was struck in the ear with a baseball.  He 
has argued, however, that he did have some hearing in the 
left ear at enlistment and that the acoustic trauma he 
experienced while on active duty aggravated the pre-existing 
disability.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In the current case, there is no entrance or exit 
examinations as the service medical records presumably have 
been destroyed in a fire.  The veteran is presumed to be in 
sound condition at the time of his entry.  However, there is 
evidence of a pre-existing left ear hearing loss prior to the 
veteran's entry into active duty and evidence of a subsequent 
decrease in left ear hearing acuity, both based on the 
veteran's own self-reported history.  The Board notes that 
the veteran is competent to report that he experienced 
hearing loss and when he experienced the loss.  Competent lay 
evidence is any evidence not requiring the proponent to have 
specialized education, training, or experience.  Lay evidence 
is considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2).  The consistency of the 
veteran's reporting of the history of hearing loss 
demonstrates to the Board that the disability was in 
existence prior to the veteran's entry into active duty.  The 
veteran has argued as much.  The Board, however, is unable to 
determine from the medical evidence of 


record if the veteran's currently existing left ear hearing 
loss was etiologically linked to a pre-existing condition 
which was aggravated by active duty service.  The veteran's 
statements do not indicate when the decrease in left ear 
hearing acuity occurred after the veteran's entry into active 
duty.  Thus it is not apparent to the Board if the pre-
existing left ear hearing loss underwent a permanent increase 
in symptomatology during active duty or that the increase in 
disability was not due to the natural progress of the 
disease.  

The Board finds that a VA examination is required in order to 
determine if the veteran's pre-existing left ear hearing loss 
was permanently aggravated by the veteran's active duty 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify any providers of medical 
treatment for left ear hearing loss, VA 
or non-VA, the records of which have not 
previously been obtained.  After 
obtaining any necessary consent, copies 
of treatment records should be requested 
from any identified provider.

2.  Schedule the veteran for a VA 
audiological evaluation.  All pertinent 
history as narrated by the veteran, 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the results 
of the audiological evaluation must 
state, in numbers, the findings of 
puretone decibel loss at 500, 1000, 2000, 
3000 and 4000 Hertz, provide the puretone 
threshold average, and must also state 
the results of the word recognition test, 
in percentages, using the Maryland CNC 
test.  The claims file, including any 
newly acquired records, must be made 
available to and 


reviewed by the examiner in conjunction 
with the examination.  The VA examiner 
must provide an opinion, in light of the 
service and post service evidence of 
record, as to whether the veteran's pre-
existing hearing loss was permanently 
aggravated by military service.  The 
examiner must opine whether during 
service the pre-existing hearing loss 
underwent an increase in disability in 
the underlying pathology, as opposed to 
any temporary or intermittent flare-ups 
during service.  The rationale for any 
opinions expressed must be provided.  The 
report prepared must be typed.  If the 
examiner is unable to provided the 
requested opinion(s) without resorting to 
speculation, it should be so stated.  

3.  Review the claims files, to include 
all evidence received since the most 
recent statement of the case and/or 
supplemental statement of the case, and 
determine if entitlement to service 
connection for left ear hearing loss is 
warranted.  If the benefit remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

